IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41097
                         c/w No. 00-41182
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                       LARRY WILSON DICKEY,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-00-CV-131
                      USDC No. G-94-CR-8-1
                       - - - - - - - - - -
                           June 1, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Currently before the court are two related appeals filed by

Larry Wilson Dickey, federal prisoner # 66249-079, which have been

consolidated for appellate purposes:   the appeal from the district

court’s dismissal of Dickey’s writ of error coram nobis (docketed

as appeal No. 00-41097) and the appeal from the district court’s

dismissal of his 28 U.S.C. petition as an untimely filed 28 U.S.C.

§ 2255 motion (docketed as appeal No. 00-41182).   In the interests

of judicial efficiency, we SEVER these two appeals.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41097
                        c/w No. 00-41182
                                 -2-

     Because Dickey does not address the basis of the district

court’s dismissal of his petition for a writ of error coram nobis,

the appeal in No. 00-41097 is DISMISSED.   See Yohey v. Collins, 985

F.2d 222, 225 (5th Cir. 1993).

     APPEALS SEVERED.   APPEAL NO. 00-41097 DISMISSED.